DETAILED ACTION
Applicant’s reply, filed 5 January 2022 in response to the restriction requirement mailed 12 November 2021, has been fully considered. As per Applicant’s election of Group I, claims 1-10 are pending under examination, wherein: claims 1-2, 5, 7 and 9 are as originally filed, claims 3-4, 6 and 8 are as previously presented, and claims 11-20 are withdrawn. 

Election/Restrictions
Applicant’s election of Group I, claims 1-10, in the reply filed on 5 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 January 2022.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, the recitation that the networking impact modifier additive “further comprises an epoxy-functionalized (co)polymer” renders the claim indefinite. It is not clear if claim 6 is further defining the networking impact modifier additive of claims 1 and 4 or is reciting an additional networking impact modifier additive that is also present. It is assumed the claim intends the former. This includes claim 7 as it depends from claim 6.
	Regarding claim 8, the recitation that the networking impact modifier additive “further comprises a maleic anhydride copolymer” renders the claim indefinite. It is not clear if claim 8 is further defining the networking impact modifier additive of claims 1 and 4 or is reciting an additional networking impact modifier additive that is also present. It is assumed the claim intends the former. This includes claim 9 as it depends from claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Groote et al. (WO 2016/009392 A1) in view of Luo et al. (US PGPub 2013/0273290).
	Regarding claims 1 and 6-10, Groote teaches pre-dynamic cross-linked polymer compositions comprising an epoxy-containing component, a polyester component, and a transesterification catalyst (abstract; [0036]). Groote teaches the epoxy-containing component is a monomer, oligomer or polymer, comprising at least two epoxy groups and optionally further functional groups i.e. hydroxyl groups ([0049]). Groote teaches the polyester component is a polyester polymer comprising ester linkages ([0053]). Groote further teaches use of equimolar ratio amounts of the hydroxyl/epoxy groups of the epoxy-containing component (instant ‘coupler) and the ester groups of the polyester component (instant ‘polymer comprising polyester chains’) will result in a moderately crosslinked polyhydroxy ester network ([0063]).
	Groote further teaches that polymeric impact additives may also be mixed within the compositions ([0074]-[0077]). Groote teaches impact modifiers including alkyl(meth)acrylate copolymers ([0075]-[0076]) but does not specifically teach ‘networking’ impact modifiers. However, Luo teaches polymer compositions wherein a polymer, a polyfunctional epoxide crosslinker and a reactive impact modifier are combined, and wherein functional groups of the reactive impact modifier is/are capable of reacting with the crosslinking agent to form crosslinks within and among the polymer chains of the impact modifier ([0109]). Luo teaches the impact modifiers are known 
	Regarding claim 2, Groote in view of Luo renders obvious the polymer composition as set forth above. Groote teaches the combination of the epoxy-containing component, a polyester component, and a transesterification catalyst and the further inclusion of an impact modifier as set forth above and teaches forming an intermediately 
As claim 2 is a product-by-process claim, patentability of said claim is based on the recited product and does not depend on its method of production.  Since the product in claim 2 is the same product disclosed by Groote in view of Luo the claim is unpatentable even if/though the Groote in view of Luo product was made by a different process (see In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); and MPEP 2113). 
Regarding claim 3, Groote in view of Luo renders obvious the polymer composition as set forth above. Groote teaches the combination of the epoxy-containing component comprising epoxy/hydroxy functional groups, a polyester component comprising ester linkages and having carboxylic acid and terminal hydroxyl groups ([0054]-[0062]), a transesterification catalyst, and the further inclusion of an impact modifier as set forth above, and teaches forming an intermediately crosslinked composition, wherein the components are combined in a melt extruder (see above; examples). Luo further teaches melt processing the combination of polymer, crosslinker and impact modifier results in crosslinking throughout the composition (see above; [0107]-[0108]).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 
Regarding claim 4, Groote in view of Luo renders obvious the composition as set forth above. Groote further teaches dynamically crosslinking the composition by subjecting the composition to a curing process, comprising heating at a temperature of from about 50 to about 250°C ([0097]; [00104]; examples).  Groote and/or Groote in view of Luo is silent as to the instant property (a) and instant property (b) recited in instant claim 4. However, Groote in view of Luo renders obvious the claimed polymer composition comprising the claimed components, present in the claimed amounts and teaches substantially similar methods. As a chemical composition and its properties are inseparable, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claim 5, Groote in view of Luo renders obvious the composition as set forth above. Groote further teaches dynamically crosslinking the composition by subjecting the composition to a curing process, comprising heating at a temperature of from about 50 to about 250°C and exemplifies various times including 4 hours, etc. ([0097]; [00104]; examples).

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767